Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “determine a first cohort level group of accounts” in line 18 and the limitation “determine a first segment level group of accounts from a first cohort level group of accounts” in lines 22-23. It is unclear whether “a first cohort level group of accounts in lines 22-23 refers to “a first cohort level group of accounts” in line 18 or a different group of accounts. For purposes of applying prior art, Examiner will interpret these as referring to the same cohort level groups of accounts. Claims 2-9 are rejected by virtue of their dependency on claim 1.

Claim 15 recites the limitation “determining, with at least one processor, a first segment level group of accounts” in lines 14-15 and the limitation “determining, with at least one processor, a first segment level group of accounts from a first cohort level group of accounts” in lines 18-19. It is unclear whether “a first cohort level group of accounts in lines 14-15 refers to “a first cohort level group of accounts” in lines 18-19 or a different group of accounts. For purposes of applying prior art, Examiner will interpret these as referring to the same cohort level groups of accounts. Claims 16-20 are rejected by virtue of their dependency on claim 1.



Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 15 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	determine a combined plurality of accounts, wherein determining the combined plurality of accounts comprises: 
determining a plurality of exposed accounts, wherein each account of the plurality of exposed accounts is associated with an event time period of a plurality of event time periods, wherein the event time period is a time period during which the account was exposed to an event associated with a merchant;
determining a plurality of control accounts, wherein each account of the plurality of control accounts conducted at least one transaction involving the merchant during at least one event time period of the plurality of event time periods;
determining, a first cohort level group of accounts, wherein the first cohort level group of accounts comprises a group of exposed accounts and a group of control accounts that are associated with a first specified event time period;
determining, a first segment level group of accounts from a first cohort level group of accounts based on an indication of whether the account is an existing account or a new account;
identifying a first exposed account of a plurality of exposed accounts that are included in the first segment level group of accounts;
determining a first control account of the plurality of control accounts that are included in the first segment level group of accounts that corresponds to the first exposed account;
outputting a report comprising data associated with the first control account that corresponds to the first exposed account.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
That is, the limitations recited above describe the process of grouping accounts of users exposed (or not exposed) to events (i.e. advertisements), associating exposed and non-exposed accounts, and outputting a report with data about the associated exposed and non-exposed accounts.  The mere nominal recitation of a generic processor in claim 15 does not take the claim limitations out of the enumerated grouping. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 15 recites the additional limitations of a processor; generating, with at least one processor, a prediction model based on a plurality of control accounts that are included in the first segment level group of accounts; and determining a corresponding control account and exposed account using the prediction model. The claimed use of a processor to perform the steps of the method merely generally links the abstract idea to a particular technology environment. Further, the generation and use of a prediction model is claimed at a very high level of generality. Applicant’s claims do not specify how specifically the model is generated/trained, only that the model is based on the plurality of control accounts. At this level of generality, the generation and use of a prediction model merely generally links the abstract idea to a technical field/environment, namely a generic computing environment applying a predictive model. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 1 and computer-readable medium claim 10 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 15. The additional limitations in claim 1 (i.e., a processor) and in claim 15 (i.e., a computer readable medium and processor) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-9, 11-14, and 16-20 are rejected on a similar rational to the claims upon which they depend. Specifically each of these claims only serves to further narrow the abstract idea and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1, 2, 4, 5, 7-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20110313900 (“Falkenborg”) in view of US Patent Application Publication Number 20170353827 (“D’Albero”).
Claims 1, 10, and 15
	As per Claims 1, 10, and 15 Falkenborg teaches a system, computer program product comprising at least one non-transitory computer-readable medium, and method comprising: 
at least one processor programmed or configured to ([0038] “processor”): 
determine a combined plurality of accounts, wherein, when determining the combined plurality of accounts, the at least one processor is programmed or configured to ([0218] “collecting data regarding payment accounts . . . the combined group of both voluntary attrition accounts and non-attrition accounts.”); 
determine a plurality of exposed accounts ([0253] “the information received about the voluntary attrition accounts include the date of the occurrence of voluntary closing of the respective accounts.” Examiner interprets the attrition accounts as the “exposed accounts.”) wherein each account of the plurality of exposed accounts is associated with an event time period of a plurality of event times periods ([0059] “a set of predetermined time intervals and separating the transaction pairs based on the time intervals.” And [0219] “predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts.” And, [0225] “each preselected time interval during the period of the transaction data.”).
determine a plurality of control accounts, wherein each account of the plurality of control accounts conducted at least one transaction involving the merchant during at least one event time period of the plurality of event time periods; ([0254] “the computing apparatus is further configured to automatically identify a set of non-attrition accounts (e.g., 146) based on the presence of recent transactions recorded in the transaction data.” And, [0255] “the computing apparatus is configured to obtain transaction data (e.g., from the data warehouse of the transaction handler for transactions made in the accounts in a predetermined scoring period of time.” And, [0225] “each preselected time interval during the period of the transaction data.” Examiner interprets the non-attrition accounts as the control accounts which are identified based on recorded transactions within a time period.);
determine, for each account of the combined plurality of accounts, aggregate transaction data associated with a plurality of transactions involving each account during a time interval ([0219] “transactional data for transactions made in a predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts are obtained.’ And, [0220] “the transaction data of the combined group as an optimization tool in identifying the predictive variables that are most effective in a predictive model in distinguishing the voluntary attrition accounts and non-attrition accounts.” And, [0255] “the obtained transaction data includes the transaction data for the attrition accounts identified in the list and the transaction data for the non-attrition accounts identified by the computing apparatus” and “obtain transaction data (e.g., from the data warehouse of the transaction handler for transactions made in the accounts in a predetermined scoring period of time (e.g., a 6-month time period); 
determine a first cohort level group of accounts, wherein the first cohort level group of accounts comprises a group of exposed accounts and a group of control accounts that are associated with a first specified event time period ([0220] “the transaction data of the combined group.” And, [0255] “the obtained transaction data includes the transaction data for the attrition accounts identified in the list and the transaction data for the non-attrition accounts identified by the computing apparatus” and “obtain transaction data (e.g., from the data warehouse of the transaction handler for transactions made in the accounts in a predetermined scoring period of time (e.g., a 6-month time period). Examiner interprets the combined group of accounts including the attrition and non-attrition accounts as the first cohort level group of accounts associated with the “predetermined scoring period of time.”). 
 determine a first segment level group of accounts from a first cohort level group of accounts based on an indication of whether the account is part of a validation segment of accounts or post-event segment of accounts and an indication of whether the account is an existing account or a new account ([0218] “collecting data regarding payment accounts . . . the combined group of both voluntary attrition accounts and non-attrition accounts.” And [0255] “the obtained transaction data includes the transaction data for the attrition accounts identified in the list and the transaction data for the non-attrition accounts identified by the computing apparatus” and “obtain transaction data (e.g., from the data warehouse of the transaction handler for transactions made in the accounts in a predetermined scoring period of time (e.g., 
generate a prediction model based on a plurality of control accounts that are included in the first segment level group of accounts ([0218] “the attrition prediction model is developed via collecting data regarding payment accounts that have voluntary consumer attrition during a specified period of time (e.g., 5-7 months).” As noted above, Examiner interprets the payment accounts that have voluntary attrition during the specification period of time as the first segment level group accounts). 
identify a first exposed account of a plurality of exposed accounts that are included in the first segment level group of accounts ([0263] “the accounts (e.g., 146) include first accounts that have been closed within a predetermined period of time.” Examiner interprets an account that has been closed within a predetermined period of time as the identified first exposed account.);
determine a first control account of the plurality of control accounts that are included in the first segment level group of accounts that corresponds to the first exposed account using the prediction model ([0218] “the attrition prediction model is developed via collecting data regarding payment accounts that have voluntary consumer attrition during a specified period of time (e.g., 5-7 months) and data regarding payment accounts that have non-voluntary consumer attrition during that same period of time.” And, [0214] “generate a prediction of the likelihood of short term (e.g., a 5-7 month timeline) voluntary attrition by an existing user.” And, [0239] “statistic model based on the logistic regression predicts the probability (likelihood) of an outcome (e.g., whether a given account is to be voluntarily closed by the account holder) based on a given set of conditions quantified by the values of a set of variables, such as a subset of the candidate predictive variables.” And, [0212] “identify those existing consumers most likely to be lost due 
output a report comprising data associated with the first control account that corresponds to the first exposed account ([0218] “the attrition prediction model is developed via collecting data regarding payment accounts that have voluntary consumer attrition during a specified period of time (e.g., 5-7 months) and data regarding payment accounts that have non-voluntary consumer attrition during that same period of time.” And, [0239] “statistic model based on the logistic regression predicts the probability (likelihood) of an outcome (e.g., whether a given account is to be voluntarily closed by the account holder) based on a given set of conditions quantified by the values of a set of variables, such as a subset of the candidate predictive variables.” And, [0212] “identify those existing consumers most likely to be lost due to attrition.” And, [0314] “the concise summary of the original variables.” And, [0316] “[t]he summarized data can be readily interpreted by a human.” Examiner interprets the summary of variables that can be readily interpreted as a human as a “report.” Examiner interprets the set of variables identified by the attrition prediction model as data associated with the first control account that corresponds to the first exposed account because transaction data for both accounts are used to develop the attrition prediction model and identify the model variables relevant to attrition.). 
Falkenborg teaches “determine the effect of an advertisement, the spending pattern response of the account A that is exposed to the advertisement can be compared to the spending pattern response of the account B that is not exposed to the advertisement” ([0353]) and analyzing transaction data during a “predetermined scoring period of time” ([0353]) but does not explicitly teach the following feature taught by D’Albero: 
 wherein the event time period is a time period during which the account was exposed to an event associated with a merchant ([0353] “converts the location inputs of a respective mobile device (e.g., 109) into measurements of visitations of the mobile device (e.g., 109) to the predetermined region (101) for a plurality of time intervals.) And, [0196] “a user may have been exposed to advertising content data multiple times and the advertising exposure time may include the time of first exposure, time of last exposure, an average/median time over a period of multiple exposures, and/or any other time.” And, look-back period (four times in two weeks (i.e., two times per week)) may include a natural visit rate for the first user. The first behavior information may also indicate that the first user visited the coffee shop four times in the week following exposure to the advertisement (e.g., a look-forward period).”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Falkenborg to include identify each account of the first cohort level group as being associated with an existing customer or as being associated with a new customer as taught by D’Albero so that “the advertising effectiveness value may include a comparison between a change in the first user's visit frequency prior to and after ad exposure time (e.g., four visits per week during the look-forward period versus two visits per week during the look-back period or a change/increase of two visits per week)” (D’Albero [0205]) allowing the data to “accurately reflect the comparison between similar mobile devices” (D’Albero [0442]). 

Claims 2, 11, and 16
As per Claim 2, 11, and 16 Falkenborg further teaches: 
wherein the group of control accounts comprises a group of accounts that conducted at least one transaction involving the merchant during the first specified event time period ([0255] “the obtained transaction data includes . . . transaction data for the non-attrition accounts identified by the computing apparatus” and “obtain transaction data (e.g., from the data warehouse of the transaction handler for transactions made in the accounts in a predetermined scoring period of time (e.g., a 6-month time period).” And, [0048] “the transaction profiles include information on shopping patterns in retail stores as well as online, including frequency of shopping, amount spent in each shopping trip, distance of merchant location.” And, [0190] “reflect transactions with a particular merchant or merchants.” Examiner interprets the non-attrition accounts as the group of control accounts.); 
Falkenborg does not explicitly teach but D’Albero teaches: 
wherein the group of exposed accounts comprises a group of accounts that were exposed to a first event associated with the merchant during the first specified event time period ([0356] “the set of exposed mobile devices that are exposed to the influences in the time period of influence.” And, [0358] 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Falkenborg to include wherein the group of exposed accounts comprises a group of accounts that were exposed to a first event associated with the merchant during the first specified event time period as taught by D’Albero so that “the advertising effectiveness value may include a comparison between a change in the first user's visit frequency prior to and after ad exposure time (e.g., four visits per week during the look-forward period versus two visits per week during the look-back period or a change/increase of two visits per week)” (D’Albero [0205]) allowing the data to “accurately reflect the comparison between similar mobile devices” (D’Albero [0442]). 

Claims 4 and 13
As per claims 4 and 13, Falkenborg further teaches: 
create an aggregate transaction data table that includes aggregate transaction data associated with the plurality of transactions during each event time period of a plurality of event time periods involving each account of the combined plurality of accounts ([0302] “the transaction records (301) are aggregated.” And, [0226] “the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated.” And, [0077] “reference table is used to identify the account information (e.g., account number) based on characteristics of the user captured in the user data.”);
determine an initial event time period of the plurality of event time periods, wherein the initial event time period is a beginning of the time interval ([0059] “a set of predetermined time intervals and separating the transaction pairs based on the time intervals.” And [0219] “predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts.” And, [0225] “each preselected time interval during the period of the transaction data.” Examiner interprets the beginning of the period of the transaction data and/or the beginning of the predetermined time period (e.g., the six month window) as the initial event time period.);
determine a final event time period of the plurality of event time periods, wherein the final event time period is an end of the time interval ([0059] “a set of predetermined time intervals and separating the transaction pairs based on the time intervals.” And [0219] “predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts.” And, [0225] “each preselected time interval during the period of the transaction data.” Examiner interprets the end of the period of the transaction data and/or the end of the predetermined time period (e.g., the six month window) as the final event time period.);
determine, for each account of the combined plurality of accounts, aggregate transaction data associated with the plurality of transactions involving each account during the time interval based on aggregate transaction data associated with the plurality of transactions involving each account between the initial specified event time period and the final specified event time period ([0224] “the candidate predictive variables are evaluated/aggregated at an individual account level.” And, [00225] "cardholder spending volume: the total spend amount aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months). And, [0302] “the transaction records (301) are aggregated.” And, [0226] “the number of transactions aggregated for transactions within each preselected time interval during the period of the transaction data (109) (e.g., six months) selected for the model training, such as transaction counts aggregated.”).

Claims 5 and 14
As per Claims 5 and 14, Falkenborg further teaches: 
determine cohort aggregate transaction data for each account of the first cohort level group, wherein the cohort aggregate transaction data includes aggregate transaction data associated with the plurality of transactions, which involve each account included in the group of exposed accounts and control accounts that are associated with the first specified event time period, during the first specified event time period associated with the first cohort level group ([0219] “transactional data for transactions made in a predetermined period of time (e.g., six months) prior to that specified time period in which the attrition occurs in the voluntary attrition accounts are obtained.’ And, [0220] “the transaction data of the combined group as an optimization tool in identifying the predictive variables that are most effective in a 

Claims 7 and 18
As per Claims 7 and 18, Falkenborg further teaches: 
determine the first segment level group of accounts from the first cohort level group of accounts based on the indication that the account is part of the post-event segment of accounts and the indication that the account is an existing account ([0255] “the obtained transaction data includes the transaction data for the attrition accounts identified in the list and the transaction data for the non-attrition accounts identified by the computing apparatus.” And, [0253] “the voluntary attrition accounts include the date of the occurrence of voluntary closing of the respective accounts (e.g., 146) by the respective account holders (e.g., user (101)).” Examiner interprets the voluntary attrition accounts in the first cohort level group of accounts as part of the first segment level group of accounts. Examiner notes that these accounts are “post-event segment” accounts where the event is the closing of the account and were existing accounts based on the presence of transaction data.);
wherein when generating the prediction model based on the plurality of control accounts that are included in the first segment level group of accounts, the at least one processor is programmed or configured to: generate the prediction model based on the plurality of control accounts that are part of the post-event segment of accounts and that are existing accounts ([0218] “the attrition prediction model is developed via collecting data regarding payment accounts that have voluntary consumer attrition during a specified period of time (e.g., 5-7 months).” As noted above, Examiner interprets the payment accounts that have voluntary attrition during the specification period of time as the first segment level group accounts).

Claims 8 and 19
Falkenborg further teaches: 
determine a plurality of modeling variables for accounts of the group of control accounts included in the first cohort level group of accounts ([0207] “model includes a set of variables identified using the transaction data.” And, [0220] “identifying the predictive variables that are most effective in a predictive model in distinguishing the voluntary attrition accounts and non-attrition accounts and in identifying the most effective predictive model.” Examiner interprets the non-attrition accounts as the group of control accounts included in the first cohort level group of accounts.). 

Claims 9 and 20
As per Claims 9 and 20, Falkenborg further teaches: 
generate the prediction model based on the plurality of modeling variables for accounts of the group of control accounts included in the first segment level group of accounts ([0218] “the attrition prediction model is developed.” And, [0220] “logistic regression, is applied on a portion of the transaction data (109) of the combined group as an optimization tool in identifying the predictive variables that are most effective in a predictive model in distinguishing the voluntary attrition accounts and non-attrition accounts and in identifying the most effective predictive model” and “the predictive model established based on the predictive variables.”). 

s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20110313900 (“Falkenborg”) in view of US Patent Application Publication Number 20170353827 (“D’Albero”) as applied to claim 1 and 10 above, an in further view of US Patent Application Publication Number 20160086212 (“Tietzen”).
Claims 3 and 12
As per Claims 3 and 12, Falkenborg further teaches: 
determine, for each account of a plurality of accounts, a distance between a merchant location of the merchant associated with the event and an address associated with an account ([0057] “a geographical area is local to the user (101) when the distance from the user (101) to locations in the geographical area is within a convenient range for daily or regular travel, such as 20, 50 or 100 miles from an address of the user.” And, [0326] “the aggregated spending profile can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site . . . the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions . . . the transaction records (301) may be aggregated based on the ranges of shopping radius/distance and/or geographic regions.”).
determine that the distance between the merchant location of the merchant associated with the event and the address associated with the account of the plurality of accounts satisfies a threshold value of distance ([0057] “a geographical area is local to the user (101) when the distance from the user (101) to locations in the geographical area is within a convenient range for daily or regular travel, such as 20, 50 or 100 miles from an address of the user.” And, [0326] “the aggregated spending profile can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site . . . the transaction patterns can be identified based at least in part on clustering according to shopping radius/distance and geographic regions . . . the transaction records (301) may be aggregated based on the ranges of shopping radius/distance and/or geographic regions.”).
Falkenborg teaches determining whether users are within a threshold distance of a merchant but does not explicitly teach the following feature taught by Tietzen: 
include the account in the combined plurality of accounts based on determining that the distance between the merchant location of the merchant associated with the event and the address associated with the account satisfies the threshold value of distance ([0381] “detecting that a threshold number of customers in a group are within a particular distance of the merchant.” And, [0699] “Rewards can be grouped by distance.” And, [0417] “rewards may be generated only when members are within a certain distance of the merchant.” And, [0486] “a distance from store filter to allow merchants to limit reward recipients by the distance of their home address from a store location.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Falkenborg and D’Albero to include the account in the combined plurality of accounts based on determining that the distance between the merchant location of the merchant associated with the event and the address associated with the account satisfies the threshold value of distance as taught by Tietzen in order to “may enable selection of attributes for customers to tailor the incentive to, such as . . . distance from merchant location” (Tietzen [0811]) ensuring the promotion will be able to be redeemed by the customer and therefore increasing the likelihood of redemption. 



s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20110313900 (“Falkenborg”) in view of US Patent Application Publication Number 20170353827 (“D’Albero”) as applied to claims 1 and 15 above, an in further view of US Patent Application Publication Number 20130085804 (“Leff”). 
Claims 6 and 17
As per Claim 5, Falkenborg teaches “identify existing account holders” ([0196]) and “attracting new consumers” ([0195]) but does not explicitly teach the following feature taught by Leff: 
identify each account of the first cohort level group as being associated with an existing customer or as being associated with a new customer ([0135] “The system provides merchants with information about when offers are clicked, downloaded/printed and redeemed, as well as whether it is a new or returning customers to the system.” And, [0119] “when a consumer, already present within a merchant's consumer database, redeems an offer from that merchant using a new contact representation or identifier that is not within the merchant's database, instead of being viewed as a new customer, the system recognizes the customer within the campaign results as a returning customer instead of a new customer.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Falkenborg and D’Albero to include identify each account of the first cohort level group as being associated with an existing customer or as being associated with a new customer as taught by Leff in order to “improve[] the ability of the system to accurately track communications and offers, and improves the results provided by the system to the merchant in the way of charts, data, graphics and the like” (Leff [0119]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication Number 10417658 (“Tsemekhman”) teaches placing the plurality of consumers into a control group and a test group based on the advertisement viewability information; calculating a causal conversion metric based on a comparison of the conversion information corresponding to consumers of the control group and conversion information corresponding to consumers of the test group; and determining whether to place one or more advertisements using the advertising channel based on the causal conversion metric. 
US Patent Publication Number 20200410549 (“Buchalter”) teaches determining if a consumer has been exposed to a particular static advertisement and attributing subsequent consumer actions (such as purchases) based on the determined exposure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                           
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622